                                      UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF OREGON


IN RE:                                                        )    CASE NO. 13-35337-RLD13
                                                              )
MAR M TAIK                                                    )    SPECIAL NOTICE
                                                              )    RE: FED. BANKR. RULE 3002.1
                                                              )

                                    NOTICE OF FINAL CURE PAYMENT
Pursuant to Federal Bankruptcy Rule 3002.1(f), the Trustee below gives Notice that the amount paid towards the default in
the below claim has been paid in the amount indicated, and that the debtor(s) have completed and tendered to the Trustee,
all scheduled and required plan payments.

               PRE-PETITION MORTGAGE PAYMENTS THROUGH THE PLAN
Name of Creditor: JPMORGAN CHASE BANK NA DEFAULT PAYMENTS

Court Claim#: 16                                         Last 4 digits of Account #: 1862
Trustee Claim #: 003-0

Allowed Pre-Petition Arrears:                       $4513.95
Pre-Petition Arrears Paid by Trustee:               $4513.95




                              RESPONSE REQUIRED IF DISAGREEMENT
   Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), debtor’s counsel and the Trustee,
within 21 days after service of this Notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in
full the amount required to cure the pre-petition default and stating whether the debtor(s) have (i) paid all outstanding post-
 petition fees, costs, and escrow amounts due, and (ii) consistent with §1322 (b)(5) of the Bankruptcy Code, are current on
all post-petition payments as of the date of the response. Failure to file and serve the statement may subject the creditor to
                                   further action of the court, including possible sanctions.

To assist in reconciling the claim, a history of pre-petition payments made by the trustee is attached to this Notice.

                POST-PETITION MORTGAGE PAYMENTS OUTSIDE THE PLAN

Any post-petition mortgage payments are paid direct by the debtor(s) and the Trustee has no information regarding the
veracity of those payments. Unless the Trustee receives a copy of the Response (Form 4100R) to this Notice to the
contrary, the Trustee will assume that all required post - petition mortgage payments have been made and the debtor(s) are
current.




February 27, 2019
                                                             /s/ Wayne Godare
                                                             Chapter 13 Trustee

                             Case 13-35337-dwh13              Doc 74       Filed 02/27/19
                                         CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Notice of Final Cure Payment was served on the parties listed below by
ordinary U.S. Mail or served electronically through the Court’s ECF System at the e-mail
address registered with the Court on this 27 day of February , 2019.

MAR M TAIK
13188 NW HARVEST STREET
PORTLAND, OR. 97229

NICHOLAS J HENDERSON
MOTSCHENBACHER & BLATTNER, LLP
117 SW TAYLOR ST SUITE 300
PORTLAND, OR. 97204-

JPMORGAN CHASE BANK NA DEFAULT PAYMENTS
PO BOX 24785
MAIL CODE 0H4-7164
COLUMBUS, OH. 43224-

U.S. Trustee




Dated: February 27, 2019

/s/ Peggy O'Neill
For The Office of The Chapter 13 Trustee




                           Case 13-35337-dwh13            Doc 74     Filed 02/27/19
                                          Disbursements for Claim
Case: 13-35337 MAR M TAIK
         JPMORGAN CHASE BANK NA DEFAULT PAYMENTS
                                                                               Sequence: 05
         PO BOX 24785
                                                                                  Modify:
         MAIL CODE 0H4-7164
                                                                              Filed Date: 12/16/2013
         COLUMBUS, OH 43224-
                                                                              Hold Code:
Acct No: 1862
         ¶2B1 MTG - 13188 NW HARVE

                                            Debt:    $4,513.95             Interest Paid:        $0.00
        Amt Sched: ###########                                               Accrued Int:        $0.00
         Amt Due:      $300.00               Paid:   $4,513.95              Balance Due:         $0.00

                                             Date          Check #      Principal     Interest        Total Reconciled
 0030      JPMORGAN CHASE BANK NA DEFAULT PAYMENTS
                                      C    05/15/2017            0 ($7,786.05)          $0.00    ($7,786.05)
                                           01/31/2017      9001247       $300.00        $0.00      $300.00 02/28/2017
                                           12/30/2016      9001202       $300.00        $0.00      $300.00 01/31/2017
                                           11/30/2016      9001160       $300.00        $0.00      $300.00 12/31/2016
                                           10/31/2016      9001119       $300.00        $0.00      $300.00 11/30/2016
                                           09/30/2016      9001082       $300.00        $0.00      $300.00 11/07/2016
                                           08/31/2016      9001042       $300.00        $0.00      $300.00 09/30/2016
                                           07/29/2016      9001007       $300.00        $0.00      $300.00 08/31/2016
                                           06/30/2016      9000976       $300.00        $0.00      $300.00 07/31/2016
                                           05/31/2016      9000956       $300.00        $0.00      $300.00 06/30/2016
                                           04/29/2016      9000937       $300.00        $0.00      $300.00 05/31/2016
                                           03/31/2016       9000921      $300.00        $0.00      $300.00 04/30/2016
                                           02/29/2016      9000905       $300.00        $0.00      $300.00 03/31/2016
                                           01/29/2016      9000890       $300.00        $0.00      $300.00 03/04/2016
                                           12/30/2015       9000873      $300.00        $0.00      $300.00 01/31/2016
                                           11/30/2015      9000857       $300.00        $0.00      $300.00 12/31/2015
                                           10/30/2015       9000841      $300.00        $0.00      $300.00 11/30/2015
                                           09/30/2015      9000827       $300.00        $0.00      $300.00 10/31/2015
                                           08/31/2015      9000812       $300.00        $0.00      $300.00 09/30/2015
                                           07/31/2015      9000799       $300.00        $0.00      $300.00 08/31/2015
                                           06/30/2015      9000785       $300.00        $0.00      $300.00 07/31/2015
                                           05/29/2015       9000771      $300.00        $0.00      $300.00 06/30/2015
                                           04/30/2015      9000756       $300.00        $0.00      $300.00 05/31/2015
                                           03/31/2015      9000742       $300.00        $0.00      $300.00 04/30/2015
                                           02/27/2015      9000728       $300.00        $0.00      $300.00 03/31/2015
                                           01/30/2015       9000713      $312.55        $0.00      $312.55 02/02/2015
                                           12/30/2014      9000698       $587.45        $0.00      $587.45 01/02/2015
                                           10/31/2014      9000668       $300.00        $0.00      $300.00 11/03/2014
                                           09/30/2014        349335      $300.00        $0.00      $300.00 10/07/2014
                                           08/29/2014        347398      $300.00        $0.00      $300.00 09/04/2014
                                           07/31/2014        345255      $300.00        $0.00      $300.00 08/06/2014
                                                                                                                     1
                                 Case 13-35337-dwh13    Doc 74       Filed 02/27/19
            Date           Check #   Principal     Interest       Total Reconciled
          06/30/2014        343006    $300.00        $0.00      $300.00 07/09/2014
          05/30/2014        340783    $300.00        $0.00      $300.00 06/04/2014
          04/30/2014        338482    $300.00        $0.00      $300.00 05/08/2014
          03/31/2014        336226    $300.00        $0.00      $300.00 04/07/2014
          02/28/2014        334041    $300.00        $0.00      $300.00 03/06/2014
          01/31/2014        331856    $300.00        $0.00      $300.00 02/05/2014
          12/30/2013        329557   $1,200.00       $0.00    $1,200.00 01/06/2014
                        Sub-totals: $4,513.95       $0.00     $4,513.95

                       Grand Total: $4,513.95       $0.00




                                                                                2
Case 13-35337-dwh13     Doc 74    Filed 02/27/19
